Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 27, 2016

                                     No. 04-16-00098-CR

                                AnnaMarie Salinas JEITANI,
                                        Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR3588
                          Honorable Steve Hilbig, Judge Presiding


                                       ORDER

        The court reporter’s notification of late reporter’s record is NOTED. Because appellant
timely filed a motion for new trial, the reporter’s record is due June 10, 2016.



                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court